Citation Nr: 0301246	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  97-16 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent 
for chronic lumbar strain, prior to June 10, 1999, on 
appeal from the initial grant of service connection.  

2.  Entitlement to an evaluation higher than 20 percent 
for chronic lumbar strain, from June 10, 1999, on appeal 
from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty for multiple periods 
between April 1989 and September 1996, totaling over six 
years.  He also had over seven years of additional 
inactive duty service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of 
the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for chronic lumbar strain, rated 
noncompensable, effective September 16, 1996.  

In February 1999, the claim was remanded for further 
development.  By rating decision of May 2000, a 
noncompensable evaluation for chronic lumbar strain was 
increased to 10 percent, effective September 16, 1996, and 
further increased to 20 percent disabling, 
effective June 10, 1999.  

In February 2001, the Board remanded the claim again for 
further medical development and VCAA compliance.  The case 
is now ready for appellate review.  


FINDINGS OF FACT

1.  From September 16, 1996 to June 10, 1999, the 
veteran's chronic lumbar strain is productive of no more 
than characteristic pain on motion with slight limitation 
of motion.  

2.  The veteran's chronic lumbar strain since 
June 10, 1999 is productive of severe limitation of motion 
of the lumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chronic lumbar strain from September 16, 1996 to 
June 10, 1999, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295 (2002).


2. The criteria for an evaluation of 40 percent, and no 
more, for chronic lumbar strain since June 10, 1999, have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5295 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service connection and a 10 percent rating were granted 
for chronic lumbar strain, effective September 16, 1996.  
From June 10, 1999, the disability rating was increased 
from 10 percent to 20 percent.  

The veteran underwent VA examination in December 1996.  He 
related that since his injury in service, he had 
intermittent pain in his back and it radiated to his hips 
with stiffness and immobility.  He stated that the pain 
was worse with cold weather, lifting, and bending.  He was 
prescribed Motrin and Flexeril with some relief.  CT scan 
of the lumbar spine revealed no surgical lesion.  He had 
no bowel or bladder difficulty.  Physical examination 
revealed 5/5 motor strength without drift or atrophy.  His 
tone was normal.  The back revealed mild tenderness in the 
lower lumbar region.  There was a positive straight leg 
raising test, bilaterally at 45 degrees.  The veteran had 
diminished anterior and posterior mobility.  He had good 
lateral mobility.  His gait, including tandem, was intact.  
He was able to walk on his heels and toes.  The diagnostic 
impression was chronic lumbar strain with no perceptible 
findings of lumbar radiculopathy or myelopathy.  The 
examiner stated that the veteran's pain symptomatology 
appeared to be disparate and excessive related to his 
minimal objective findings on examination.  

VA outpatient treatment records show that the veteran was 
seen in December 1996 with complaints of low back pain.  
He related that the pain began while doing heavy 
exercising.  He was prescribed Flexeril and Motrin and 
told to see his primary care physician.  In January 1997, 
he was seen by his primary care physician and he continued 
to complain of back pain.  Again, he was prescribed 
Ibuprofen and Flexeril as needed.  The veteran was seen by 
his primary care physician again in March 1997.  He stated 
that he still had some back pain on and off.  He was told 
to continue his treatment for back pain.   

The veteran testified before a hearing officer at the RO 
in August 1997.  He related that he was in constant pain 
and that he was treated at the VA Medical Center in Miami, 
Florida for his back pain.  He testified that he still had 
pain, even when he took his medication.  He related 
weakness in his left leg, sharp pain in his lower back 
when he stood 15 to 20 minutes, and radiating pain to his 
hip and leg.  He stated that he took Motrin and another 
stronger medication for pain and he also wore a brace.  
Finally, he testified that his back would get tight with 
exercise and it took 45 minutes to an hour to get relief.  

The veteran underwent a VA examination in June 1999.  He 
was seen with a history of back strain for many years.  
There was no history of surgery in the past.  Physical 
examination revealed that while in the supine position, 
the veteran had difficulty in leg raising, especially over 
the left side, because of pain over his lower back.  He 
was able to do flexion of the knees, and flexion and 
extension of the ankles.  In the standing position, he had 
a great deal of difficulty bending forward and was totally 
unable to do a squat.  The pertinent diagnosis was back 
strain.  

The veteran also underwent a VA orthopedic examination in 
June 1999.  He complained of pain in the lower back, and 
stated that at that time, his pain became progressively 
worse.  He stated that he was unable to lift heavy 
objects.  He did not have any leg symptoms except some 
sensory deficit in the left lower extremity.  X-rays taken 
in 1994, were essentially negative.  Physical examination 
showed a range of motion of 50 degrees flexion, 25 degrees 
left and right bending, and 10 percent extension.  There 
was no reflex or motor deficit.  He had a decreased 
sensation in the L5-S1 root on the left.  He had good 
heel-toe raising.  He had good gluteal tone.  There was 
left paralumbar spasm.  He had positive straight leg 
raising on the left side.  The diagnosis was degenerative 
disc disease with mild radiculopathy symptomatology.  X-
rays taken in June 1999 revealed the lumbosacral angle was 
increased.  

In August 1999, the veteran underwent magnetic resonance 
imaging (MRI) at the University of Miami, Department of 
Radiology.  There was no magnetic resonance evidence of 
disc herniation, central canal or neural foraminal 
stenosis.  There was right S1 nerve root signal 
abnormality.  This could represent a meningeal cyst vs. a 
right S1-2 conjoined nerve root.  There was also minimal 
degenerative changes shown involving the facet joints at 
the L3-4, L4-5 and L5-S1 levels.   

In June 2001, the veteran was seen in the VA outpatient 
treatment clinic.  He still had complaints of pain, helped 
by Motrin.  He related no edema and indicated that his 
current pain level was a 3 on a level 1 to 10.  

In July 2001, the veteran underwent a VA examination.  
Physical examination showed no reflex, motor, or sensory 
deficits in the lower extremities.  There was no weakness.  
He had good heel and toe rising and good gluteal tone.  
His pelvis was level and his spine was straight.  There 
was no paralumbar spasm.  Range of motion was abnormal; 55 
degrees flexion, 0 degrees extension, and 20 degrees right 
and left bending.  The examiner indicated that normal for 
a man of the veteran's stature would be 80 to 90 degrees 
of flexion, 20 degrees of extension, and 35 degrees right 
and left bending.  Movement was considered less than 
normal.  The veteran did not exhibit weakened movement.  
However, he did show pain on movement which appeared to 
increase as the repetitions of movement were carried out.  
This caused a slight increase in his range of motion loss 
from 55 degrees of flexion to 50 degrees of flexion after 
repeated movement.  He had functional loss due to pain and 
he did evidence pain after repeated use of his back.  He 
had difficulty in bending, lifting, stretching, or 
twisting his lower back.  His speed of motion was 
decreased.  Strength was decreased.  His endurance was 
decreased.  He did not appear to have a coordination 
problem.  The examiner stated that the veteran had a 
functional loss in his opinion, of the lumbar spine of 
approximately 45 to 50 percent.  


II.  Initial Evaluation 

Disability evaluations are determined by the application 
of a schedule of ratings which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The provisions of 38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed 
by the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole 
recorded history, and that each disability must be 
considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.7 provides that, where 
there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  

These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 
119 (1999) distinguished between a veteran's 
dissatisfaction with the initial rating assigned following 
the grant of service connection, and a claim for an 
increased rating for a service-connected condition.  The 
Court discussed that in the case of an initial rating, 
separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as 
"staged" ratings.  The Court also made clear that its 
holding in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
(which indicates that when an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance), is not applicable to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  

In this case, the veteran's chronic lumbar strain has been 
initially evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295.  The 
10 percent evaluation was effective September 16, 1996 to 
June 10, 1999.  Since June 10 1999, the disability has 
been increased to 20 percent.  This disability can also be 
evaluated under DC 5292.  This is an initial rating from 
the grant of service connection.  The RO has considered 
all of the evidence of record, as required by Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Pursuant to 38 C.F.R. § 4.71a, DC 5295, lumbosacral 
strain, warrants a 10 percent evaluation with 
characteristic pain on motion.  To warrant a 20 percent 
evaluation, lumbosacral strain must show muscle spasm on 
extreme forward bending, loss of lateral spine, motion, 
unilateral, in a standing position.  To warrant a 
40 percent evaluation, the lumbosacral strain must be 
severe, with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity 
of joint space, or some of the above with abnormal 
mobility on forced motion.  

Pursuant to 38 C.F.R. § 4.71a, DC 5295, slight limitation 
of motion of the lumbar spine warrants a 10 percent 
evaluation.  In order to warrant a 20 percent evaluation, 
there must be moderate limitation of motion.  Severe 
limitation of motion warrants a 40 percent evaluation.  

III.  Chronic lumbar strain, prior to June 10, 1999

In this case , the veteran's chronic lumbar strain 
warrants no more than a 10 percent evaluation under DC 
5295 from September 16, 1996 to June 10, 1999.  The 
veteran's chronic lumbar strain during this period does 
not have muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in a standing position, 
necessary to warrant a 20 percent evaluation under this 
diagnostic code.  During this period, the veteran's 
symptomatology did not show any other symptomatology in 
excess of characteristic pain on motion.  At all times 
during this period, the veteran continued to complain of 
pain of the lumbar spine with Motrin and Flexeril needed 
for some relief.  Therefore, since only pain on motion was 
shown during this period, no more than a 10 percent 
evaluation is shown.  

Under DC 5292, no more than slight limitation of motion 
was shown during the period between September 16, 1996 to 
June 10, 1999.  Tenderness of the low back was described 
as mild in December 1996.  He testified in August 1997, 
that he was unable to bend too far.  Based on the 
foregoing, the evidence has shown no more than slight 
limitation of the lumbar spine.  


IV.  Chronic lumbar strain, since June 10, 1999


In this case , the veteran's chronic lumbar strain 
warrants a 40  percent evaluation under DC 5292 since 
June 10, 1999.  

The evidence shows that the veteran has significant pain 
and functional impairment associated with the service-
connected chronic lumbar strain.  Considering recent 
examination findings and the effects of pain on use, there 
is a reasonable doubt that chronic lumbar strain produces 
severe limitation of motion of the lumbar spine, as 
required for a 40 percent rating under Code 5292.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v Brown, 8 Vet. App. 202 
(1995).  Although flexion and lateral bending, suggests 
moderate limitation of motion, extension was severe on all 
occasions since June 10, 1999.  While he may not meet all 
the requirements of severe (40 percent) lumbosacral strain 
under Code 5295, it appears he more closely meets the 
criteria for that rating, than the current rating, as he 
has loss of lateral motion with degenerative changes and 
abnormal mobility on forced motion, elements of a 
40 percent evaluation.  38 C.F.R. § 4.7.

The veteran does not warrant an evaluation higher than a 
40 percent rating.  Under DC 5292 and 5295, 40 percent is 
the highest schedular evaluation for a lumbar spine 
disability.  The veteran may only warrant greater than a 
40 percent schedular evaluation under DC 5293, 
intervertebral disc syndrome, pronounced in degree.  
However, the veteran's chronic lumbar strain 
symptomatology, although descriptive of radiating pain, 
presents no evidence of disc disease as evidenced on an 
August 1999 MRI.  Therefore, the veteran does not warrant 
more than a 40 percent evaluation on a schedular basis.  

Applying the benefit-of-the-doubt rule of 38 U.S.C.A. 
§ 5107(b), the Board finds that the veteran's lumbosacral 
strain is now 40 percent disabling, since June 10, 1999, 
and an increased rating to this level is warranted. 


V.  VCAA

The Board has considered whether VA has met its duties 
under the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002), which became effective on 
November 9, 2000.  The VCAA redefines VA's duty to assist 
and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a 
claim.  The VCAA also eliminates the requirement that a 
claim be well grounded.  

The Board concludes that, in this case, VA has 
substantially complied with the duty to assist and the 
duty to notify provisions of the VCAA.  The veteran was 
specifically notified of the provisions of the VCAA.  He 
received notice by letter in May 2002 and also in a 
supplemental statement of the case of the same month.  
These notices from the RO informed the veteran of what 
assistance VA would provide, what was needed from him, and 
the time limits associated with his claim.  Various 
notices and communications, also from the RO, such as 
rating decisions, the April 1997, statement of the case, 
and additional supplemental statements of the case, 
informed the veteran of the applicable laws and 
regulations needed to substantiate his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, he has also had the opportunity to testify 
at a hearing regarding his claim.  He testified at a 
personal hearing before a hearing officer in August 1997.  
Therefore, the Board finds that VA has complied with all 
obligations to inform the veteran of the applicable laws 
and regulations and with all duties to assist the veteran 
in the development of the issues discussed above.  Thus, a 
remand for further technical compliance with the 
provisions of the VCAA is not necessary.  


ORDER

A rating higher than 10 percent from September 16, 1996 to 
June 10, 1999, for chronic lumbar strain is denied.

A 40 percent rating, and no more, since June 10, 1999 for 
chronic lumbar strain is granted, subject to the laws and 
regulations pertaining to payment of monetary benefits.  

		
	GEORGE E. GUIDO JR. 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

